Citation Nr: 0420719	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The appellant, the surviving spouse of a veteran who retired 
in January 1992 with more than 20 years of active duty and 
who died in November 1993, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

The merits of the appellant's claim for service connection 
for the cause of the veteran's death will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An unappealed rating decision dated in March 1994 denied 
service connection for the cause of the veteran's death.

3.  The evidence received since the March 1994 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003). 

2.  The evidence received subsequent to the RO's March 1994 
rating decision is new and material, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant essentially requested in June 2001 that her 
claim for service connection for the cause of the veteran's 
death be reopened.  Thereafter, in a rating decision dated in 
April 2002, the benefits were denied.  Only after those 
rating actions were promulgated did the AOJ, in a March 2003 
letter, specifically provide notice to the claimant regarding 
what information and evidence is needed to substantiate a 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
However, the Board also notes that the record indicates that 
prior to that time the appellant had been apprised of what 
evidence would be necessary to substantiate the claim, as 
well as informed of the division of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
Board notes that a letter was sent to the appellant in July 
2001, which informed her that new and material evidence was 
needed to reopen her claim and defined the terms "new" and 
"material."   Another letter was sent to the appellant in 
August 2001, which requested additional evidence, including a 
copy of an autopsy report.  Additionally, the appellant had 
been provided with a copy of the rating decision dated in 
April 2002, setting forth the general requirements of the 
law, the evidence considered, and the reasons why her claim 
was denied.  The general advisement and the pertinent laws 
and regulations were reiterated in a Statement of the Case 
dated in February 2003.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for the cause of the veteran's death was filed and initially 
denied prior to VCAA notice being provided to the appellant.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for reopening, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Further, any deficiency in the timing of the notice is 
rendered moot by virtue of the Board's fully favorable 
decision reopening the appellant's claim this date.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim, thus satisfying this requirement.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  A 
medical opinion regarding the death of the veteran was 
obtained in March 2002 from a physician who reviewed the 
veteran's claims folder and rendered relevant opinions as to 
issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to 
reopening the appellant's claim are not prejudicial to the 
appellant by virtue of the Board's reopening the appellant's 
claim by its decision this date, as discussed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
therefore finds that disposition of the appellant's claim to 
reopen is appropriate.

Applicable law provides that when a veteran dies of a 
service-connected disability, the veteran's surviving spouse 
is eligible for dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 
(2003).  A service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  However, notwithstanding any 
other provision of law, for claims filed after June 10, 1998, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103 
(West 2002).

Certain diseases, including cardiovascular/renal disease, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  To establish 
service connection for a chronic disease on a presumptive 
basis, it is not required that the disease be diagnosed in 
the presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  Regulation provides further that cases in 
which a chronic condition is shown to exist within a short 
time following the applicable presumptive period, but without 
evidence of manifestations within the period, should be 
developed to determine whether there was symptomatology which 
in retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 10-
percent degree.  38 C.F.R. 3.307(c) (2003).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the RO in a rating 
decision dated in March 1994.  In that decision, the RO found 
that the veteran had only established service connection for 
hearing loss in the left ear and for capsular strain in the 
right knee, which were both evaluated as noncompensable.  The 
RO further noted that the death certificate showed the 
immediate cause of death to be acute myocardial ischemia due 
to severe stenotic coronary due to atherosclerotic heart 
disease and that the veteran had no complaints or treatment 
for hypertension or heart disease during his period of 
military service or within one year thereafter.  Although the 
appellant did file a Notice of Disagreement and a Statement 
of the Case was issued, the appellant did not submit a 
Substantive Appeal.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In June 2001, the appellant essentially requested that her 
claim for service connection for the cause of the veteran's 
death be reopened.  The rating decision now on appeal appears 
to have reopened the appellant's claim and adjudicated the 
appellant's claim for service connection for the cause of the 
veteran's death on a de novo basis.  As will be explained 
below, the Board believes that the RO's adjudication 
regarding reopening the appellant's claim is ultimately 
correct.  Nevertheless, the requirement of submitting new and 
material evidence is a material legal jurisdictional issue 
that the Board is required to address on appeal, despite the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether new 
and material evidence has been presented to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
appellant's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the RO's March 1994 rating decision 
denied service connection for the cause of the veteran's 
death.  The evidence associated with the claims file 
subsequent to that decision includes copies of the veteran's 
service medical records, VA hospital records, a letter from 
the Alabama state medical examiner, and a March 2002 medical 
opinion as well as the appellant's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1994 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  This evidence is new, except for the 
duplicates of the veteran's service medical records, in that 
it was not previously physically of record, and is material, 
because it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In this 
regard, the Board notes that the March 2002 medical opinion 
discusses the veteran's symptomatology in service and whether 
such symptomatology is related to the veteran's cause of 
death.  In addition, the letter from the Alabama State 
Medical Examiner elaborates on the veteran's cause of death, 
as it indicates that the veteran's heart disease was 
associated with a recent coronary artery thrombosis.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the appellant's previously denied 
claim for service connection for the cause of the veteran's 
death.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and to this extent only, the 
appeal is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional development is needed regarding the claim for 
service connection for the cause of the veteran's death 
before proceeding with appellate review for the reasons set 
forth below.

The Board observes that a letter from the Alabama State 
Medical Examiner dated in November 1993 indicated that a 
postmortem examination had been performed on the body of the 
veteran.  The examiner specifically stated in the letter that 
this was a preliminary report intended to expedite death 
certification and that it should not be used in lieu of the 
final report of the completed findings.  However, the 
evidence of record does not include a copy of the final 
report.  Therefore, the RO should obtain and associate with 
the claims file a copy of the final report of the postmortem 
examination of the veteran performed by the Alabama State 
Medical Examiner.

In addition, the Board observes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran separated from 
service in January 1992 and died on November [redacted], 1993.  
However, the evidence of record does not include any 
treatment records dated prior to July 1993.  Therefore, the 
RO should request that the appellant provide the names and 
addresses of any and all health care providers who provided 
the veteran medical treatment during this time period.  The 
RO should then obtain and associate these treatment records 
with the claims file.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  After obtaining any necessary 
authorization, the RO should contact 
the Alabama Department of Forensic 
Sciences and request a copy of the 
State Medical Examiner's final 
autopsy report of the veteran.  

2.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who provided the veteran 
medical treatment from January 1992 
to July 1993.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



